Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The limitation of claims 1 and 6 that recite “a communicator configured to” and “a processor (paragraph 76, lines 1-2) configured to” are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e., the claim uses a term that is a substitute for “means”).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsui et al (US 20180374014).

	Regarding claim 1, Matsui et al disclose an information processing apparatus comprising: 	

a processor (paragraph 76, lines 1-2) configured to execute: 
determining one or more incentives to be granted to one or more second users among the two or more users accompanying the change in the traveling route, wherein the one or more second users are a part of or all of the two or more users excluding the first user (paragraph 19, lines 1-3); 
presenting incentive information on the one or more determined incentives and one or more inquiries about whether or not to accept the change in the traveling route to the one or more second users (Fig. 3, #S210 and paragraph 97, lines 1-8); and 
creating granting data for granting the one or more determined incentives to the one or more second users when the one or more second users accept the change in the traveling route (Fig. 3, #S211).  
Regarding claim 2, Matsui et al disclose the limitations above and further disclose wherein in the determining, the one or more incentives to be granted to the one or more second users - 49 -are determined within a range of incentives presented by the first user (Fig. 3, #S204).  
Regarding claim 3, Matsui et al disclose the limitations above and further disclose wherein the processor is further configured to execute: calculating one or more delay times of arrival at one or more destinations of the one or more second users accompanying the change in the traveling route (paragraph 3, lines 1-3); and wherein in the determining, one or more incentives to be granted to the one or more second users are determined in accordance with the one or more delay times of arrival at the one or more destinations of the one or more second users in the determination (Fig. 3, #S210).  
Regarding claim 4, Matsui et al disclose the limitations above and further disclose wherein the processor is further configured to execute: calculating one or more delay times of arrival at one or more 
Regarding claim 5, Matsui et al disclose an information processing method including:  
- 50 -receiving request data which is a request relating to a change in a traveling route of a vehicle from a first user among two or more users traveling in the vehicle (paragraph 26, lines 1-10); 
determining one or more incentives to be granted to one or more second users among the two or more users accompanying the change in the traveling route, wherein the one or more second users are a part of or all of the two or more users excluding the first user (paragraph 19, lines 1-3); 
presenting incentive information on the one or more determined incentives and one or more inquiries about whether or not to accept the change in the traveling route to the one or more second users (Fig. 3, #S210 and paragraph 97, lines 1-8); and 
creating granting data for granting the one or more determined incentives to the one or more second users when the one or more second users accept the change in the traveling route (Fig. 3, #S211).  
Regarding claim 6, Matsui et al disclose an information processing system comprising: 
a communicator (Fig. 1 #40) configured to receive a request relating to a change in a traveling route of a vehicle from a first user among two or more users traveling in the vehicle (paragraph 26, lines 1-10); and 
a processor (paragraph 76, lines 1-2) configured to execute: 
determining one or more incentives to be granted to the one or more second users among the two or more users accompanying the change in the traveling route, wherein - 51 -the one or more second users are a part of or all of the two or more users excluding the first user (paragraph 19, lines 1-3); 

creating granting data for granting the one or more determined incentives to the one or more second users when the one or more second users accept the change in the traveling route (Fig. 3, #S211).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663